Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 9/6/22 are acknowledged; claims 1-4, 6-10, 13, and 15 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 7, 10, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bogdan et al. (US 20170138182).
CLAIM 1:  Bogdan discloses a method of treatment of a subterranean formation penetrated by a wellbore.  The well has a plurality of previously stimulated intervals (paragraph 0114; zones Z1, Z2, Z3).  Bogdan discloses a) pumping a viscous pill into a well (see paragraph 0128) with pressure curve registration by a wellhead pressure sensor (sensor cable; paragraph 0019); b) determining a depth (L) of treatment fluid entry point and depth uncertainties (AL) (paragraph 0118); c) generating a water hammer at the wellhead which excites tube waves (paragraph 0121); d) determining the depth (L) of the treatment fluid entry point and the depth uncertainties (AL) by processing a water hammer by high frequency pressure monitoring method (paragraphs 0121, 0118); e) determining a tube wave velocity from a combination of data from (b) to (d) (see paragraphs 0098, 0099, 0115, 0116, 01117); f) performing a fracturing treatment (see paragraph 0114, 0126)); and g) generating a water hammer at the wellhead at the end of the fracturing treatment (f) with refined depth of treatment fluid entry point and with lower uncertainty (see paragraph 0121).
CLAIM 2:  Multiple stimulation treatments are pumped in the well (see paragraphs 0105, 0114 discussing treatment which involves injection and pumping).
CLAIM 3:  The data frac treatment is performed before pumping a viscous pill (paragraph 0128).
CLAIM 6:  The water hammer is generated by shutdown of pumps at the surface (see paragraph 0116).
CLAIM 7:  The high frequency pressure monitoring method comprises processing of a pressure signal (see paragraph 0116).
CLAIM 10:  A diverter is additionally pumped into the wellbore after (g) (see paragraph 0126).
CLAIM 13:  The depth determination (L) has a resolution of at least 100 ft (30.48 m) (see paragraph 0167).
CLAIM 15:  Bogdan discloses performing a completion operation, wherein the completion operation is selected from the group of plug-and-perf completions or slide and sleeve completions (see paragraph 0124 discussing perforating operations).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan.
CLAIM 4:  Bogdan discloses the elements of claim 1 as discussed above.
Bogdan fails to disclose wherein the viscous pill is a portion of fluid with a viscosity of at least 100 times higher than a viscosity of a wellbore fluid.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the viscosity of the pill to be the claimed amount as a matter of routine optimization as the viscosity of the pill is known variable and one of ordinary skill in the art would find it a matter of routine experimentation to arrive at the proper viscosity.
CLAIM 8:  Bogdan discloses the elements of claim 7 as discussed above.
Bogdan fails to disclose wherein processing of the pressure signal comprises preliminary signal filtering.
Examiner takes official notice that signal filtering is well known in the art as a step of data analysis to assure data quality.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the processing of Bogdan to include the well known data analysis step of signal filtering as a combination of known steps in which one of ordinary skill in the art would find success predictable as the data filtering would serve the well known function of eliminating erroneous data.
CLAIM 9:  Bogdan discloses the elements of claim 7 as discussed above.
Bogdan fails to disclose wherein processing of the pressure signal further comprises processing with cepstrum analysis.
Applicant admits that cepstrum analysis is well known in the prior art (see Specification, paragraph 0017).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Bogdan to include the well known cepstrum analysis as a combination of known prior art elements in which one of ordinary skill in the art would find success predictable as the data is the known type to be used in such an analysis.
Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive.
Applicant asserts the cited art fails to disclose a wellhead pressure sensor as claimed in claim 1 because the sensor is required to be stationary and located on surface at the wellhead.  Without agreeing to the broadest reasonable interpretation of the term, the cited art discloses the proposed definition.  The sensor 20 of Bogdan is described in paragraph 0119.  In part, it is stated “in any embodiments herein either or both of an optional pressure signal source 22 such as a pulsing source or treatment pump, and/or optional sensor 24, are located in a fixed position or depth, e.g., on the surface, and hydraulically or fluidly connected to wellbore B.  In any embodiments herein, optional receivers such as the distributed sensor cable 20 and/or surface sensor 24 provide additional ways to measure the emitted and/or reflected signal, for example, to confirm or verify readings from the wireline receiver 14 and/or as a backup in the event of signal loss from the wireline receiver 14.”  This teaches that the sensor may be a stationary sensor at the surface of the wellbore – which is the requirement Applicant suggests.  
It is noted that Applicant failed to traverse the official notice taken in the previous action; the notice is taken as admitted art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679